Exhibit 10.4

 

AMENDMENT TO

EXECUTIVE  EMPLOYMENT AGREEMENT

 

CARDINAL FINANCIAL CORPORATION (“Cardinal”) and Kendal E. Carson (“you” and all
similar references) hereby agree that the Executive Employment Agreement by and
between them effective March 6, 2006 with an Addendum is amended effective as of
the date below by making the changes below:

 

Sections 1.a and 1.b. are replaced with the following:

 

a.                                       During your employment on and after
April 1, 2009 (the “Amendment Date”), Cardinal agrees to employ you as an
Executive Officer in the position of Market President, Cardinal Bank, reporting
to the Chief Lending Officer, and you agree to accept such employment, devoting
substantially all of your business time, effort and attention to the business of
Cardinal Bank, and performing such duties as are normally associated with your
position.

 

b.                                      Your initial base salary as of the
Amendment Date will be $187,500 annually, less required and authorized
withholding and deductions, payable in installments in accordance with Cardinal
Bank’s normal payroll practices. You will be eligible for an annual merit
increase, performance bonus and stock option grants on the same basis as other
similarly situated Executive Officers of Cardinal Bank and subject to the terms
of any applicable compensation, bonus and stock plans, provided that you will
receive a minimum bonus of $7,500 for 2009.

 

Except as amended above, the terms of the Executive Employment Agreement with an
Addendum remain in effect.

 

The parties have signed this Amendment this 31st day of March, 2009.

 

 

 

CARDINAL FINANCIAL CORPORATION

 

 

 

 

 

 

/s/ Kendal E. Carson

 

By

/s/ Bernard H. Clineburg

Kendal E. Carson

 

 

Bernard H. Clineburg

 

 

 

Chairman and CEO

 

--------------------------------------------------------------------------------